Friday, May 27, 2011


Mr. Robert B. Gilbreath
Hawkins Parnell Thackston & Young LLP
Highland Park Place
4514 Cole Avenue, Suite 500
Dallas, TX 75205

Mr. Edward Jason Dennis
Lynn Tillotson & Pinker & Cox, L.L.P.
2100 Ross Ave, Suite 2700
Dallas, TX 75201
Honorable Gena Nicole Slaughter
191st District Court Dallas County
600 Commerce Street, 7th Floor
Dallas, TX 75202


Mr. Michael Carter Crow
Fulbright & Jaworski, LLP
1301 Mckinney St. Ste. 5100
Houston, TX 77010-3031

RE:   Case Number:  09-0520
      Court of Appeals Number:  05-09-00609-CV
      Trial Court Number:  DC-08-03836

Style:      IN RE  COY REECE

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.  The motion  to
dismiss for lack of jurisdiction and motion to revoke bond are denied.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Yaira M. Torres, Deputy Clerk
Enclosure
|cc:|Sheriff Lupe      |
|   |Valdez            |
|   |Mr. Gary          |
|   |Fitzsimmons       |
|   |Ms. Lisa Matz     |
|   |Ms. Louise Pearson|